Citation Nr: 1705848	
Decision Date: 02/27/17    Archive Date: 03/03/17

DOCKET NO.  07-36 940	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 10 percent for hypertension.

2.  Entitlement to a disability evaluation in excess of 40 percent for post-operative residuals of a lumbar laminectomy prior to October 12, 2011, and from January 1, 2012 forward.

3.  Entitlement to a higher initial rating in excess of 20 percent for service-connected left lower extremity radiculopathy.

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel

INTRODUCTION

The Veteran served on active duty from August 1979 to January 1984.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a December 2006 RO decision that in pertinent part, denied an increase in a 10 percent rating for hypertension, denied an increase in a 40 percent rating for residuals of postoperative lumbar laminectomy, and granted service connection and a 10 percent rating for radiculopathy of the left lower extremity, effective from August 29, 2006.  The Veteran appealed for higher ratings.

In a June 2007 rating decision, the RO denied entitlement to a TDIU.

In June 2011, the Board remanded this case to the Agency of Original Jurisdiction (AOJ) for a hearing at the RO before a Veterans Law Judge (VLJ) of the Board.

A personal hearing was held in January 2012 before the undersigned VLJ, and a transcript of this hearing is of record.

A February 2013 rating decision granted a temporary evaluation of 100 percent, effective from October 12, 2011 to December 31, 2011, based on spinal surgery and convalescence.  See 38 C.F.R. § 4.30.  The Veteran's service-connected post-operative residuals of lumbar laminectomy have thus been rated as 40 percent disabling prior to October 12, 2011, 100 percent disabling from October 12, 2011, and as 40 percent disabling from January 1, 2012.

In June 2013, the Board determined that the issue of entitlement to a TDIU was in appellate status pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009), and remanded this case to the AOJ for additional development. 

In a September 2014 rating decision, the AOJ denied entitlement to a TDIU.  In a May 2015 rating decision, the AOJ denied service connection for a right lower extremity disability.

In a January 2016 rating decision, the AOJ granted a higher 20 percent rating for service-connected radiculopathy of the left lower extremity, effective from August 29, 2006. The case was subsequently returned to the Board.

There are other issues that are not before the Board. In a September 2012 rating decision, the AOJ granted service connection and a 70 percent rating for depressive disorder, effective August 18, 2011. In a July 2013 rating decision, the AOJ granted service connection and a 30 percent rating for cardiomyopathy, effective January 27, 2012. Since the Veteran did not appeal the ratings or effective dates assigned in these decisions, these claims are not in dispute. See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (indicating he must separately appeal for a higher rating and earlier effective date since these are "downstream" issues from his initial claim for service connection).

FINDINGS OF FACT

1.  Throughout the rating period on appeal, the Veteran has required continuous medication for control of hypertension; his documented diastolic pressure has predominantly been less than 110 and his systolic pressure has predominantly been less than 200.

2.  During the rating periods prior to October 12, 2011 and from January 1, 2012, the Veteran's lumbar spine disability is manifested by painful limitation of motion; unfavorable ankylosis of the entire thoracolumbar spine is not shown by competent evidence. There is no competent evidence of additional neurologic disability manifestations other than radiculopathy of the lower extremities, or incapacitating episodes of intervertebral disc syndrome requiring prescribed bed rest.

3.  From February 7, 2011, the Veteran's service-connected lumbar spine disability is manifested by objective findings of radiculopathy of the right lower extremity, with no more than moderate incomplete paralysis of the sciatic nerve.

4.  The Veteran's service-connected radiculopathy of the left lower extremity is manifested by no more than moderately severe incomplete paralysis of the sciatic nerve.

5.  The Veteran's combined service-connected disability rating was 60 percent from August 29, 2006, 90 percent from August 18, 2011, 100 percent from October 12, 2011 (under 38 C.F.R. § 4.30), and 90 percent from January 1, 2012.

6.  Prior to October 12, 2011, according to the probative medical and other evidence of record, it is as likely as not that the Veteran's service-connected disabilities prevented him from obtaining and retaining substantially gainful employment.

7.  During the period since October 12, 2011, the Veteran has a combined 100 percent schedular disability rating.


CONCLUSIONS OF LAW

1.  The criteria for an increased rating in excess of 10 percent for service-connected hypertension have not been met throughout the appeal period.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.104, Diagnostic Code 7101 (2016).

2.  During the rating periods prior to October 12, 2011 and from January 1, 2012, the criteria are not met for a disability rating higher than 40 percent for his service-connected lumbosacral spine disability. 38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2016).

3.  From February 7, 2011, the criteria for a separate 20 percent rating for radiculopathy of the right lower extremity have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.124a, Diagnostic Code 8520 (2016).

4.  Throughout the rating period on appeal, the criteria for an increased schedular 40 percent rating for service-connected radiculopathy of the left lower extremity have been met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.3, 4.124a, Diagnostic Code 8520 (2016).

5.  Resolving all reasonable doubt in his favor, the criteria are met for a TDIU during the period prior to October 12, 2011. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.3, 4.16 (2016).

6. For the period from October 12, 2011, the claim for a TDIU is denied as moot. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

VA's duty to notify was satisfied by letters dated in September 2006, April 2007 May 2007, May 2008, and February 2014.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA also fulfilled its duty to assist the Veteran with these claims by obtaining all potentially relevant evidence, which is obtainable, and therefore appellate review may proceed without prejudicing him. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see also Bernard v. Brown, 4 Vet. App. 384 (1993). To this end, VA has obtained service treatment records, records from the Social Security Administration (SSA), records from the Veteran's former employer, assisted him in obtaining evidence, obtained VA and private medical records, and arranged for VA compensation examinations and medical opinions as to the severity of his hypertension, spine, and left lower extremity disabilities. A transcript of the Veteran's Board hearing is of record. As there is no allegation that the hearing provided to the Veteran was deficient in any way, further discussion of the adequacy of the hearing is not necessary.  Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016).

Only if the record is inadequate or there is suggestion the current ratings may be incorrect is there then a need for a more contemporaneous examination.  38 C.F.R. § 3.327(a).  Here, the most recent VA compensation examinations for these conditions were conducted in March 2015.  The mere passage of time since does not, in and of itself, necessitate another examination.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007).  A medical opinion is adequate when it is based upon consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's "evaluation of the claimed disability will be a fully informed one."  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

The Board finds that the examination reports were each sufficiently detailed with recorded history, impact on employment and daily life, and clinical findings.  The examinations were conducted by competent medical professionals.  In addition, it is not shown that the examinations were in any way incorrectly conducted or that the VA examiners failed to address the clinical significance of the Veteran's symptoms. Further, the VA examination reports addressed the applicable rating criteria.  In this regard, the reports of record contain sufficiently specific clinical findings and informed discussion of the pertinent history and features of the service-connected disabilities to provide probative medical evidence for rating purposes.  The Board finds that the most recent VA examinations are adequate as they provide the information needed to properly rate his hypertension, spine, and left lower extremity disabilities. 38 C.F.R. §§ 3.327(a), 4.2. The Board finds that another examination is not needed since there is sufficient evidence, already on file, to fairly decide this claim.  

The Board further finds that the RO has substantially complied with its June 2011 and June 2013 remand orders.  In this regard, the Board directed that a Board hearing be conducted at the RO, additional treatment records be obtained, and VA examinations be conducted, and this was done. Therefore, the Board finds that no further development is necessary in this regard. See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

All known and available records relevant to the issues on appeal have been obtained and associated with the appellant's claims file; and the appellant has not contended otherwise.  

Law and Regulations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history. 38 C.F.R. § 4.1. Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.

Governing law provides that the evaluation of the same manifestation under different diagnoses, known as pyramiding, is to be avoided.  See Esteban v. Brown, 6 Vet. App. 259 (1994); see also 38 C.F.R. § 4.14 (2014).  In Esteban, the United States Court of Appeals for Veterans Claims (Court) found that when a Veteran has separate and distinct manifestations from the same injury he should be compensated under different Diagnostic Codes.

When rating the Veteran's service-connected disability, the entire medical history must be borne in mind. Schafrath v. Derwinski, 1 Vet. App. (1991). In general, the degree of impairment resulting from a disability is a factual determination and the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994). However, staged ratings are appropriate in any initial rating/increased-rating claim in which distinct time periods with different ratable symptoms can be identified. Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's lay statements and testimony are considered competent evidence when describing his symptoms of disease or disability that are non-medical in nature. Barr v. Nicholson, 21 Vet. App. 303 (2007), Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); and Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). His lay statements and testimony regarding the severity of his symptoms must be viewed in conjunction with the objective medical evidence of record and the pertinent rating criteria.  And the ultimate probative value of his lay testimony and statements is determined not just by his competency, but also his credibility to the extent his statements and testimony concerning this is consistent with this other evidence.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  See also 38 C.F.R. § 3.159(a)(1) and (a)(2).

Hypertension 

Service connection was established for hypertension in a May 1984 rating decision.

Throughout the rating period on appeal, service-connected hypertension has been rated as 10 percent disabling under Diagnostic Code 7101.

Hypertension is evaluated under Diagnostic Code 7101. 38 C.F.R. § 4.104. Under Diagnostic Code 7101, a 10 percent rating is warranted for hypertensive vascular disease with diastolic pressure predominantly 100 or more, or systolic pressure predominantly 160 or more, or a history of diastolic pressure predominantly 100 or more who requires continuous medication for control. Id. A 20 percent rating is warranted for hypertensive vascular disease with diastolic pressure predominantly 110 or more, or systolic pressure predominantly 200 or more. A rating of 40 percent is assigned with diastolic pressure predominantly 120 or more. A rating of 60 percent is assigned diastolic pressure predominantly 130 or more.

The Veteran contends that his service-connected hypertension is more disabling than currently evaluated.  He filed his increased rating claim in August 2006.  He stated that his doctor had increased his four hypertension medications, and his hypertension was not under control.

On VA examination in October 2003, the Veteran's blood pressure was taken three times and was an average of 155/105.  The examiner opined that the Veteran had poorly controlled hypertension.

On VA examination in October 2006, the Veteran reported that his blood pressure readings at home had been 150/90 on average, and his blood pressure was poorly controlled.  He reported taking an ACE inhibitor, angiotensin II receptor, beta blocker, and thiazide diuretics.  He denied side effects from the medication.  He reported a history of epistaxis and headaches related to hypertension.  It was noted that continuous medication was needed to control hypertension.  On examination, blood pressure readings were 140/90, 152/94, and 142/92.  An electrocardiogram showed a normal sinus rhythm, and an X-ray study showed a normal heart size.  The diagnosis was hypertension.  The examiner indicated that hypertensive heart disease was not found. The examiner indicated that the Veteran had decreased activity with occasional headaches.

Private medical records from Wuesthoff Memorial Hospital dated in February 2007 reflect that the Veteran was hospitalized for complaints of headache, dizziness, and elevated blood pressure.  On arrival, his blood pressure was 169/100.  On admission, blood pressure was 159/100.  It was noted that he was totally disabled due to sarcoidosis and back pain.  During the hospital stay, his blood sugars ranged from 166 to 243.  The discharge diagnoses were headache, poorly controlled hypertension, chronic back pain, diabetes mellitus, and hyperlipidemia.

In his October 2007 substantive appeal, the Veteran stated that he took three different hypertension medications, and it was a constant battle to keep it under control.

On VA examination in May 2008, the Veteran's blood pressure readings were 143/105, 150/100, and 170/105.  The diagnosis was hypertensive vascular disease.

At his January 2012 Board hearing, the Veteran testified that he previously took only two medications for his hypertension, but now took four medications for this condition.  The Veteran's representative asserted that a higher rating was warranted for the two-to-three-year period during which his medical treatment providers were trying to regulate his hypertension.  He stated that during that time the Veteran's systolic readings were over 200, and a higher 20 percent rating was warranted.  The Veteran stated that his additional medications had resulted in other side effects including erectile dysfunction.  The Veteran testified that he took his blood pressure readings at home, and with his current medications, his blood pressure was around 160/90, but that previously, his blood pressure was consistently around 200/100.  He stated that even now when he went to the doctor his blood pressure was sometimes high, and he was told to sit and wait until it went down enough for him to go home.  He stated that he received only VA treatment for hypertension.

VA outpatient treatment records reflect that during the pendency of the appeal, the Veteran's blood pressure was consistently elevated, and treated with continuous medications.  Systolic blood pressure readings ranged from 130 to 189, but were generally around 140.  Diastolic blood pressure readings ranged from 75 to 117, but were generally around 90.  The Veteran's blood pressure was 149/93 in July 2012.  On VA heart examination in December 2012, the Veteran's blood pressure was 165/99.  In December 2015 it was 145/86 and 134/84.  In January 2016 it was 149/81.

On VA examination in March 2015, the examiner diagnosed hypertension, and indicated that the Veteran's treatment included taking continuous medication for hypertension.  His current hypertension medications were Losartan for diabetes and high blood UAL, hydrochlorothiazide for hypertension, and metoprolol for heart and blood pressure.  The examiner opined that the Veteran did not have a history of a diastolic blood pressure elevation to predominantly 100 or more.  On current examination, blood pressure readings were 141/83, 148/87 and 158/89.  The average blood pressure reading was 149/86. The examiner indicated that the Veteran did not have any other pertinent physical findings, complications, conditions, signs or symptoms related to hypertension. The examiner opined that the Veteran's hypertension did not impact his ability to work.

The Board finds that throughout the rating period on appeal, the Veteran has required continuous medication for hypertension.  While the evidence shows the Veteran had diastolic pressure in excess of 110 on a few occasions in 2009, those few readings are the only period on appeal during which his diastolic pressure exceeded 110. The numerous other blood pressure readings during the course of the claim show diastolic pressure less than 110. Thus, the Board finds that the Veteran's diastolic pressure was not "predominantly" 110 or more throughout the course of the appeal. A rating in excess of 10 percent is not warranted because there is no competent evidence demonstrating that the Veteran had diastolic pressure predominantly 110 or more, or systolic pressure predominantly 200 or more at any time during the course of the appeal. 

The Board concludes that the medical findings on examination are of greater probative value than the Veteran's allegations regarding the severity of his hypertension.  Accordingly, the Board finds that the preponderance of the evidence is against the claim for an increased rating for hypertension, and it must be denied.

The Board has considered whether the Veteran's disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extraschedular ratings is warranted. See 38 C.F.R. § 3.321 (b)(1); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996). The threshold factor is whether the disability picture presented in the record is adequately contemplated by the rating schedule. Thun v. Peake, 22 Vet. App. 111, 118 (2008). 

Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology and provide for additional or more severe symptoms than currently shown by the evidence. As his disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate. Id. at 115. Accordingly, referral for extraschedular consideration for the disability is not warranted.

Lumbar Spine Disability 

The Veteran contends that his service-connected lumbar spine disability is more disabling than currently evaluated.  He filed his increased rating claim in August 2006. He reported sharp back pains at L4-5 and constant pain that lasted most of the day. He took Tylenol 3 for the pain which made him drowsy.  He reported limitation of motion and an inability to walk long distances or sit for long periods.  In statements and testimony during the appeal, he has also reported radiating pain and bilateral radiculopathy of both lower extremities.

Service connection was established for residual pain, status post lumbar diskectomy in a May 1984 rating decision.

The Veteran's service-connected post-operative residuals of lumbar laminectomy have been rated as 40 percent prior to October 12, 2011, and from January 1, 2012, with an intervening period of a temporary total (100 percent) convalescence rating. The Board will thus consider the claim for an increased rating for the service-connected lumbosacral spine disability for the periods during which the disability is not already rated 100 percent. During these periods, the RO has continued the 40 percent rating that was originally assigned under prior Diagnostic Codes 5293-5292. 38 C.F.R. § 4.71a (2002).

The old rating criteria in effect prior to September 23, 2002 evaluated low back disabilities under either Diagnostic Code 5292 based on the extent of limitation of motion in the lumbar spine, Diagnostic Code 5293 for intervertebral disc syndrome (IVDS), or Diagnostic Code 5295 for lumbosacral strain. Effective September 26, 2003, VA revised the criteria for rating general diseases and injuries of the spine. See 68 Fed. Reg. 51,454 (Aug. 27, 2003). Disabilities and injuries of the spine are currently evaluated under 38 C.F.R. § 4.71a, Diagnostic Codes 5235 through 5243 (2016). The revised provisions of Diagnostic Code 5293 were redesignated as Diagnostic Code 5243 for IVDS, effective September 26, 2003, and the criteria were placed under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (IVDS Formula). 38 C.F.R. § 4.71a; see also 68 Fed. Reg. 51,454-51,456 (Aug. 27, 2003). Since the instant claim for an increased rating was filed in August 2006, the current rating criteria apply.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance. Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion. Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled. 38 C.F.R. § 4.40. However, in Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the United States Court of Appeals for Veterans Claims (Court) held that, although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system." Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance." Id., quoting 38 C.F.R. § 4.40.

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes. Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse. 38 C.F.R. § 4.45. In determining the degree of limitation of motion, the provisions of 38 C.F.R. §§ 4.10, 4.40, and 4.45 are for consideration. See DeLuca v. Brown, 8 Vet. App. 202 (1995).

As pertinent to this case, under the General Rating Formula, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, a 40 percent rating requires favorable ankylosis of the entire thoracolumbar spine or forward flexion of the thoracolumbar spine of 30 degrees or less. A 50 percent rating requires unfavorable ankylosis of the entire thoracolumbar spine. A 100 percent rating is warranted for unfavorable ankylosis of the entire spine. 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243 (2016).

Ankylosis is defined as immobility and consolidation of a joint due to disease, injury, or surgical procedure. Lewis v. Derwinski, 3 Vet. App. 259 (1992). 

The notes following the General Rating Formula for Diseases and Injuries of the Spine provide further guidance in rating diseases or injuries of the spine. Note (1) provides that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be rated separately under an appropriate diagnostic code. 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243. 

Note (2) provides that, for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees. The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. The normal combined range of motion of thoracolumbar spine is 240 degrees. The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion. 38 C.F.R. § 4.71a, Diagnostic Code 5235-5243, Note (2). Note (4) provides that each range of motion measurement is rounded to the nearest five degrees. 

Note (5) provides that, for VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching. Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis. Note (6) provides that disability of the thoracolumbar and cervical spine segments are to be rated separately, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability. 38 C.F.R. § 4.71a.

The rating criteria for IVDS based on incapacitating episodes provides for a 10 percent rating where the evidence demonstrates incapacitating episodes having a total duration of at least 1 week but less than 2 weeks during the last 12 months. A 20 percent rating applies where the evidence demonstrates incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the last 12 months. A 40 percent rating applies where the evidence demonstrates incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the last 12 months. If there are incapacitating episodes having a total duration of at least 6 weeks during the past 12 months, a 60 percent rating is warranted.

Note (1) to Diagnostic Code 5243 defines an incapacitating episode as a period of acute signs and symptoms that requires bed rest prescribed by and treatment by a physician. Supplementary Information in the published final regulations states that treatment by a physician would not require a visit to a physician's office or hospital but would include telephone consultation with a physician. If there are no records of the need for bed rest and treatment, by regulation, there are no incapacitating episodes. 38 C.F.R. § 4.71a. Note (2) to Diagnostic Code 5243 provides that if IVDS is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, evaluate each segment on the basis of incapacitating episodes or under the General Rating Formula, whichever method results in a higher evaluation for that segment. Id.

Historically, service treatment records show that on physical evaluation board, the Veteran was diagnosed with persistent pain following surgery for herniated nucleus pulposus (HNP).  He previously underwent lumbar diskectomy at L4-5 with right L5 foraminotomy in August 1982.

The record reflects that the Veteran has suffered post-service injuries to the lumbar and thoracic spine.  Private medical records reflect that in August 1998, after service, the Veteran suffered a compression fracture at L1 during a motor vehicle accident. A magnetic resonance imaging (MRI) showed status post hemilaminectomy at L4-5, and a transitional vertebral body at the lumbosacral junction, along with a broad-based posterior protruding disc impinging on the anterior aspect of the thecal sac and probably on the left L5 nerve root.  In September 1998, he was diagnosed with left L5 radiculopathy, posterior T3-4 thoracic pain and mass, and sarcoidosis.  He underwent steroid injection.  In January 1999, he was diagnosed with recurrent HNP, failed back syndrome, lumbosacral transition of vertebra with left radiculopathy at L4-5. He underwent surgery on the lumbar spine, including laminectomy at L3, 4, 5 and S1, discectomy at L4-5 left, fusion at L4-5, segmental pedicle rod instrumentation at L4-5, and implantation of ray titanium cage fixation at L4-5.

By a letter dated in March 1999, a private physician, J.T.P., MD stated that the Veteran had been under his care since September 1998 for T3-4 discitis, and he underwent two surgical procedures in reference to the above.  He said the Veteran was considered totally disabled and unable to work.

In light of the probative evidence reflecting that in addition to the service-connected lumbar spine disability, the Veteran also has non-service-connected thoracolumbar spine disabilities, the Board notes that the use of manifestations not resulting from service-connected disease or injury is to be avoided when establishing the service-connected disability evaluation. 38 C.F.R. § 4.14. However, where it is not possible to distinguish the effects of a non-service-connected condition from those of a service-connected condition, the reasonable doubt doctrine dictates that all symptoms be attributed to the Veteran's service-connected disability. See Mittleider v. West, 11 Vet. App. 181 (1998).

On VA examination in October 2003, range of motion of the thoracolumbar spine was as follows:  flexion to 95 degrees, extension to 30 degrees, and lateral movement was to 30 degrees bilaterally. Rotation was normal to 40 degrees bilaterally. It was noted that he previously had lumbar spine surgery in service, and thoracic spine surgery after service.  An X-ray study showed significant hardware in the lumbar spine with spacer cages at L3-4, L4-5, and posterior fusion bars and screws on the left at L3-4. In addition there was a bone diffusion mass at L3-4 and L4-5, and laminectomies at L4-5 and L5-S1. There was mild wedge deformity of L2 from old trauma.  The diagnoses were status post extensive lumbar surgery, and wedge compression fracture of the L2 vertebra.

On VA spine examination in October 2006, the Veteran reported that since the VA examination in 2003, he had increased low back pain, a decrease in range of motion tolerance, and minimal relief from pain management. On review of systems, there was no history of urinary incontinence, urgency, retention, or frequency. He had nocturia and ED. There was no fecal incontinence, numbness or paresthesias. There was a history of leg/foot weakness, falls, and unsteadiness. The examiner indicated that the ED was unrelated to the spine disability. The Veteran complained of fatigue, decreased motion, stiffness, weakness, spasms and pain in the thoracolumbar spine. He described the pain as an ache with sharp stabbing pain. He reported that the pain was moderate at 7/10, constant, and daily, and that it radiated to the left lower extremity anterolateral aspect to above the knee. He reported severe flare-ups every 2-3 weeks, lasting 3-7 days. Precipitating factors included walking for long periods. Alleviating factors were pain medication, bed rest and heat. He stated that during flare-ups, he needed help with all activities of daily living, and getting out of bed. The examiner indicated that reportedly there was a history of incapacitating episodes for the thoracolumbar region one to two times per month in the past year, requiring bedrest for several days.

On examination, there was spasm of the thoracic sacrospinalis, guarding, tenderness, weakness, and pain on motion, with no atrophy. The positive findings were severe enough to result in abnormal gait or abnormal spinal contour. Posture was stooped, and the pelvis was tilted to the right, and gait was antalgic.  With regard to abnormal spine curvature, there was list and lumbar flattening. On motor examination, strength of the hip, knee and ankle were 4/5 on the left and 5/5 on the right. Muscle tone was normal and there was no muscle atrophy. Sensory examination of the lower extremities was as follows:  vibration 1/2 on the left and 2/2 on the right, pain 2/2 on the left and 1/2 on the right, light touch 1/2 on the left and 2/2 on the right, and position sense was 2/2 bilaterally. Sensory loss was found on the left lower extremity from above the knee to the foot. Knee jerk was 2+ bilaterally, left ankle jerk was 1+, right ankle jerk was 2+, and plantar flexion was normal bilaterally. The examiner opined that there was ankylosis of part of the thoracolumbar spine, in neutral position, and stated that there was no unfavorable ankylosis. Active and passive flexion of the thoracolumbar spine was from 0 degrees to 30 degrees, with pain beginning at 10 degrees. Weakness was noted on resisted isometric movement. Active and passive extension, lateral flexion, and lateral rotation was from 0 to 10 degrees, with pain at 0 degrees of extension and rotation and at 10 degrees of lateral flexion. The examiner opined that there were severe effects on chores, shopping, and exercise, moderate effects on recreation and travel, mild effects on bathing and dressing, and no effects on feeding, toileting or grooming. Sports were prevented. The diagnosis was failed back syndrome with left lower extremity radiculopathy.

By a statement dated in May 2007, the Veteran's spouse stated that the Veteran had constant pain in his back and extremities, and did not sleep through the night.  She said his hypertension had been difficult to manage, he was unable to exercise, he had severe headaches, and sometimes could not get out of bed due to back pain. He could not drive without a support pillow and back brace, and had to take breaks to stop and stretch.

On VA examination in May 2008, the Veteran reported that his back pain had increased, and said he had incapacitating episodes two to three days per week. He felt significantly weaker on the left side.  He reported radiating pain from the left buttock to the left calf with left foot numbness, and said he recently noticed some right-sided weakness, but no pain on the right side.  He denied loss of bladder or bowel control.  He took Percocet three to four times per day, and used Lidoderm patches.  He said he could not walk more than a few yards.  On examination, left hip strength was 4/5 on the left and 5/5 on the right, left and right knee strength was 5/5, and left and right ankle strength was 5/5.  Sensation was reduced on the left but not the right.  The left lateral thigh and left lateral calf/left ankle and medial malleolus had decreased sensation to light touch and vibratory sensation.  Thoracolumbar range of motion was as follows:  active and passive flexion was from 0 to 60 degrees with pain beginning at 40 degrees, active and passive extension was from 0 to 10 degrees with no pain on motion. Lateral flexion and rotation was from 0 to 20 degrees bilaterally with pain at 10 degrees. Lasegue's sign was positive on the left.  The diagnosis was thoracolumbar degenerative disc disease with left lower extremity radiculopathy and symptoms of right lower [extremity] radiculopathy without any neurodeficits on current examination.

Subsequent VA medical records reflect ongoing treatment for complaints of low back pain and lower extremity radiculopathy.

A February 7, 2011 VA pain clinic consult reflects that the Veteran complained of burning low back pain radiating to thigh dysesthesias, left greater than right.  He reported burning in the left and right thighs.  He denied perineal numbness or bilateral lower extremity weakness.  On examination, sensation of the lower extremities was grossly normal.  On provocative testing, Lasegue's test (straight leg raise) and slump tests were positive bilaterally and elicited low back pain.  Facet loading was positive on the left and negative on the right. Beatty's maneuver (piriformis) was positive on the left and negative on the right.  Patrick's/Fabere test was negative.  The diagnostic assessment was chronic neck and low back pain, history of cervical and lumbar fusions, and lower extremity radicular pain. 

An August 2011 VA imaging study showed no significant interval change from May 2009.  Postoperative and degenerative changes were again noted.  The hardware appeared intact.  There was no evidence of acute fracture or spondylolisthesis.  Mild degenerative changes were noted in the sacroiliac joints.  The diagnostic impression was postoperative and degenerative change. 

A September 2011 VA neurosurgery admission history and physical reflects that the Veteran's back pain was 7-8/10 with pain going down both legs.  He stated that before, he had left leg pain but now had significant right leg pain as well, although the left leg pain was worse.  With temporary spinal cord stimulator, he had some resolution of his back pain, allowing him to be more functional.  There were no bowel or bladder problems.  On examination, strength was 5/5 (full) in the right lower extremity, and 4/5 in the left lower extremity. There was normal sensation to light touch, pinprick to bilateral upper and lower extremities.  Reflexes were 2+ throughout.  There was normal resting tone and bulk.  The diagnostic assessment was low back pain and radicular symptoms left greater than right for many years. 

VA medical records reflect that the Veteran underwent spine surgery on October 12, 2011 in which a thoracic spinal cord stimulator (SCS) was placed.  The discharge diagnoses were chronic back pain, thoracic spinal cord stimulator placement.  Secondary diagnoses were thoracic or lumbosacral neuritis or low back pain, and post laminectomy syndrome of the lumbar region.

A November 2011 VA pain treatment note reflects that the Veteran had implantation by neurosurgery with activation of SCS.  He reported that the stimulation pattern covered most of the areas but he noticed that his right leg pain did not have enough coverage.  He had no major problems postoperatively except for continued complaint of constipation and he was not able to have a bowel movement when the stimulator was on.  His pain pattern was unchanged, 4-7/10 with a combination of meds and SCS.  The pain was located in the low back radiating to the buttock and lateral leg to ankle on right and left legs with some weakness.  The pain intensity level depended on his activity level and he still felt some residual postoperative pain in the back.  He reported that Percocet and Klonopin helped with pain and sleep.  The diagnostic assessments were chronic low back and leg pain, PLL syndrome, lumbar radiculitis, and status post implantation of permanent SCS.  

In a December 2011 statement, the Veteran said that it was a struggle to perform his daily activities, and he woke at night with excruciating pain radiating down his legs.  He said he sometimes had to pick up his leg to get it to move, and that since his October 2011 spine surgery, his pain was still debilitating and he still required pain medication.

At his January 2012 Board hearing, the Veteran testified that he had a spinal implant in October 2011.  He stated that he had left leg pain due to his spine disability, and both legs were weak.  He stated that his right leg was practically paralyzed.  He said he used a walker due to his sciatic nerve problems and had fallen twice.  He stated that the walker was helpful for his back, since it improved his stability.  The Veteran's representative conceded that the Veteran did not have unfavorable ankylosis, but asserted that he had a lot of incapacitating episodes requiring doctor-prescribed bed rest.  The Veteran testified that he had pain and numbness in the legs, and he had to wear orthopedic shoes and use a cane or walker to improve his balance.  He had used a walker for months before the surgery and had been using a cane since 2006.  He stated that since the surgery his right leg had worsened, and was more than mild since he had lost function.  He said he had to lift his right leg in order to get out of bed, and he had difficulty with stairs.  He stated that since the surgery, his right leg was worse than his left leg, and both legs were worse than before the surgery.  He stated that he had been told his calves were smaller and he had lost muscle mass in his lower legs.  He related that his spinal implant decreased his pain, but he still took pain medication and could not bend any better.  He said he took oxycodone, Klonopin, muscle relaxers, Flexeril, a TENS unit, and a morphine patch.  He testified that he had not worked since 1997 or 1998, he was not able to do much around the house, and he had to pay someone to perform household chores because of limitations due to his back and legs.  He related that driving was difficult because he could not sit up for very long, and he preferred to be driven, including to his medical appointments.  He said putting on his shoes was difficult, and he mostly stayed home.  He stated that he could drive to the store and use a buggy to get only what he needed, but otherwise did not usually leave the house.

On VA examination in March 2015, the examiner diagnosed degenerative arthritis of the spine, IVDS, postoperative lumbar laminectomy, spinal implant, and status post nerve ablation procedure.  The examiner noted that there was objective evidence of discomfort.  The Veteran was extremely slow with walking and using a straight cane, and had difficulty standing from a sitting position.  He sat in his chair with constant shifting of his weight.  The Veteran stated that he had constant pain in the lower back, which he described as a sharp pain at a level of 6-7/10 on a daily basis "with all my medications and cream."  He stated that the pain increased to 9/10 with flare-ups.  He stated that the pain radiated down both legs.  He reported frequent falls with his legs giving way, and the radiating pain was in the back of both legs to the calf.  He stated that his left leg was worse than the right, and the left leg had less strength.  He stated that he could not sit on the left buttock without radiating pain, and could not drive.  He stated that his right leg radiating pain was intermittent and occurred 4-5 times per week and lasted all day.  He stated that he put on cream and lay in bed.  The pain level was 6-7/10.  He denied numbness, said the left leg radiating pain was constant, and the pain level was 7-8/10.  He stated that at times the toes went numb.  He reported daily back flare-ups that lasted most of the day and he had to lie down.  He stated that he could sit for approximately 5 minutes without flare-ups, and could walk approximately half of a city block.  He was able to stand with most of his weight on the right side.  He reported difficulty with activities of daily living.  He stated that he was unemployed since 1998.  He was previously employed at the post office until 1998, when he stopped working related to his back and legs and was awarded SSA benefits.  He denied back injuries at work.  He currently took pain medication daily, and also used ointments for pain.  

On examination, range of motion was as follows:  forward flexion 0 to 40 degrees, extension 0 to 0 degrees, right and left lateral flexion 0 to 5 degrees, and right and left lateral rotation 0 to 5 degrees.  The examiner indicated that the Veteran's function was extremely limited due to minimal range of motion.  Pain was noted on all motions and at rest.  The Veteran was not able to perform repetitive use testing due to pain.  He had guarding or muscle spasm of the thoracolumbar spine (back) and tenderness resulting in abnormal gait or abnormal spinal contour and localized tenderness resulting in abnormal gait or abnormal spinal contour.  The examiner observed instability of station, disturbance of locomotion, interference with sitting, and interference with standing.  Muscle strength was 5/5 throughout.  There was no muscle atrophy.  Deep tendon reflexes were 2+ at the bilateral knees and 1+ at the bilateral ankles.  Sensory examination was normal in the bilateral thighs (L2) and thigh/knee (L3-4).  Sensory examination was normal in the right lower leg/ankle and foot, and decreased in the left lower leg/ankle (L4/L5/S1) and foot (L5). Straight leg raising tests were positive bilaterally.

The examiner indicated that there was severe constant pain in the left lower extremity, and none in the right lower extremity.  There was intermittent (usually dull) pain in the right lower extremity, and none in the left lower extremity.  There was severe paresthesias and/or dysesthesias in both lower extremities, and severe numbness in both lower extremities.  The examiner indicated that the nerve roots involved were L4/L5/S1/S2/S3 bilaterally.  The examiner opined that there was severe radiculopathy in the left and right lower extremities.  The examiner stated that there was no ankylosis of the spine, and no other neurologic abnormalities related to the spine disability.  The examiner indicated that the Veteran had IVDS of the thoracolumbar spine, and opined that he had not had any episodes of acute signs and symptoms due to IVDS that required bed rest prescribed by a physician and treatment by a physician in the past year.  He was noted to use a cane and a rolling seated walker.  

The VA examiner opined that there was not functional impairment of an extremity such that no effective function remained other than that which would be equally well served by an amputation with prosthesis.  Surgical scars of the spine were noted.  None of the scars were painful or unstable, had a total area equal to or greater than 39 square cm (6 square inches), or were located on the head, face or neck.  Arthritis was documented on imaging studies.  The Veteran did not have a thoracic vertebral fracture with loss of 50 percent or more of height.  It was noted that an August 2011 X-ray study showed postoperative and degenerative changes.   The examiner opined that the Veteran's thoracolumbar spine (back) condition impacted his ability to work.

The Board has carefully reviewed the evidence of record.   In order to be entitled to a higher 50 percent rating for orthopedic manifestations under Diagnostic Code 5243, the evidence must show unfavorable ankylosis of the thoracolumbar spine.  The preponderance of the evidence shows that the Veteran did not have unfavorable ankylosis of the thoracolumbar spine throughout the rating period on appeal. In fact, limited motion of the thoracolumbar spine is shown throughout the rating period. The Board finds that the clear absence of unfavorable ankylosis during the rating period on appeal precludes assignment of a higher evaluation in excess of 40 percent under Diagnostic Code 5243 based on orthopedic manifestations.

The Board has also considered whether an increased rating is warranted via application of Diagnostic Code 5243, concerning IVDS. Although the Veteran has reported having incapacitating episodes, including to the October 2006 VA examination examiner, his voluminous treatment records do not demonstrate incapacitating episodes, as defined by Note (1) to Diagnostic Code 5243, at any time during the rating period. Thus, a higher 60 percent rating is not warranted based on such episodes.

Next, the Board notes that Note (1) to 38 C.F.R. § 4.71a allows a Veteran to receive a separate compensable rating for adverse neurological symptomatology associated with his service connected lumbar spine disability. The Veteran is already in receipt of a separate compensable rating for radiculopathy of the left lower extremity, and the proper rating for that disability is discussed below.

Throughout the rating period on appeal, the preponderance of the probative evidence shows that the service-connected lumbar spine disability is not manifested by objective neurologic abnormalities resulting in bladder or bowel impairment and a separate compensable rating is not warranted for such.

After considering the governing rating criteria, and considering the symptoms of the non-service-connected and service-connected thoracolumbar spine disabilities, and for the reasons and bases discussed above, the Board finds that the preponderance of the evidence is against the claim for an increased rating in excess of 40 percent for the service-connected lumbar spine disability based on orthopedic manifestations or incapacitating episodes during the rating periods at issue, and there is no reasonable doubt to resolve in his favor. 38 U.S.C.A. § 5107; 38 C.F.R. § 4.3; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

The Board has considered whether the Veteran's disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extraschedular ratings is warranted. See 38 C.F.R. § 3.321 (b)(1); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996). The threshold factor is whether the disability picture presented in the record is adequately contemplated by the rating schedule. Thun v. Peake, 22 Vet. App. 111, 118 (2008). 

Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology and provide for additional or more severe symptoms than currently shown by the evidence. As his disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate. Id. at 115. Accordingly, referral for extraschedular consideration for the disability is not warranted.

Right Lower Extremity

The Veteran has contended that a separate rating is warranted for radiculopathy of the right lower extremity, and has reported symptoms of pain and weakness.  

There is conflicting medical evidence of record as to whether there is radiculopathy of the right lower extremity.  At the March 2015 spine examination, the examiner opined that there was severe radiculopathy in the left and right lower extremities. On VA nerves examination in March 2015, the examiner opined that there was moderate incomplete paralysis of the sciatic nerve, affecting the right lower extremity. The function of all other nerves in the right lower extremity was described as normal.  

In contrast, on VA examination of the right lower extremity in April 2015, the examiner indicated that all of the nerves affecting the right lower extremity were normal. The examiner opined that the claimed right lower extremity disability was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event or illness, and less likely than not proximately due to or the result of the Veteran's service-connected condition. The rationale was that there were no private medical records after the Veteran's discharge from the service to confirm a chronic on going condition from that time to the present, and there were no current studies showing radiculopathy down the right lower extremity. Although the Veteran complained of right lower leg disability, he had full range of motion and there was no clinical indication of a right lower leg condition at the current examination.

Another VA medical opinion was obtained with regard to the right lower extremity later in April 2015. The examiner noted that the medical records had been reviewed.  In April 2015, a sensory examination of the right leg was noted as normal and right Achilles deep tendon reflexes were slightly hypoactive with a normal patellar deep tendon reflex response (both were noted in the March 2015 examination). Straight leg testing was not assessed, and the sciatic nerve was noted to be normal. The examiner stated that primary care notes showed a mention of right leg weakness in August 2011 following implantation of nerve stimulator, but this was not chronic/recurrent. The examiner noted that a VA neurosurgery/pain program consult dated in February 2011 noted burning in the left greater than right posterior-lateral thighs, and positive bilateral Lasegue's and slump tests. The diagnosis included lower extremity radicular pain. The VA examiner indicated that that the February 2011 evaluation by a pain specialist included both subjective and objective findings of bilateral radiculopathy, though worse on left side, and opined that the weight of the medical evidence pointed to fairly severe lumbar spine degenerative joint disease/IVDS status post repeated surgery with findings consistent with bilateral radiculopathy though clearly more notable in the left lower extremity. It was noted that an April 2015 VA examination made no note of straight leg testing results and sensation was normal on both examinations, but that this finding did not necessarily preclude the diagnosis of radiculopathy. 

The Board finds that the competent evidence is in relative equipoise as to whether there is objective evidence of current radiculopathy of the right lower extremity. Resolving reasonable doubt in his favor, the Board finds that a separate compensable rating is warranted for objective neurological symptomatology of the right lower extremity associated with the Veteran's service-connected lumbar spine disability, from February 7, 2011, the date objective manifestations were first shown on examination. The Board finds that earlier medical records do not demonstrate objective neurologic abnormalities of the right lower extremity. For example, on VA compensation examination in May 2008, although there were subjective complaints of radiculopathy of the right lower extremity, the examiner specifically stated that there were no neurodeficits in that extremity on current examination, in contrast to the objective findings seen in the left lower extremity.

In light of the March 2015 VA examiner's finding that there is moderate incomplete paralysis of the sciatic nerve, affecting the right lower extremity, and the objective medical finding of radiculopathy in a February 7, 2011 VA outpatient treatment record, the Board finds that a separate 20 percent rating is warranted for this disability effective from February 7, 2011, under Diagnostic Code 8520, based on moderate incomplete paralysis of the sciatic nerve. 38 C.F.R. §§ 4.3, 4.124a. An even higher rating is not warranted, as the preponderance of the evidence does not show moderately severe or severe incomplete paralysis of the right lower extremity throughout the rating period on appeal. In fact, much of the competent evidence shows no abnormal nerve findings in the right lower extremity, and the Board thus cannot conclude that moderately severe or severe incomplete paralysis, or complete paralysis, is shown by the competent and credible evidence of record.

In sum, an increased rating for the service-connected lumbar spine disability is denied, and a separate 20 percent rating is granted for radiculopathy of the right lower extremity, effective from February 7, 2011.


Left Lower Extremity Radiculopathy 

On August 29, 2006, the Veteran filed a claim of service connection for a left leg disability as secondary to his service-connected back disability. He said his left leg was slightly smaller than his right leg and had become painful. He stated that since his back surgery, he walked with a limp and his gait had caused problems with his leg.

Service connection was established for radiculopathy of the left lower extremity in the December 2006 rating decision on appeal, and the instant appeal ensued. Throughout the rating period on appeal, the disability has been rated as 20 percent disabling under Diagnostic Code 8520. 38 C.F.R. § 4.124a, Diagnostic Code 8520 (paralysis of sciatic nerve).

In this case, the Board has considered whether another rating code is more appropriate than the one used by the RO. To this end, the Board observes that the Veteran's radiculopathy of the left lower extremity is appropriately rated under Diagnostic Code 8520 (sciatic nerve, paralysis of), as examination and treatment records document incomplete paralysis of sciatic nerve function. As will be explained below, the medical evidence shows that the Veteran's radiculopathy of the left lower extremity consists primarily of numbness, tingling, and pain. All of these symptoms are consistent with the Diagnostic Code 8520. This diagnostic code deals with the nerves affected by the Veteran's service-connected disabilities (the Veteran's sciatic nerve). The Board therefore concludes that Diagnostic Code 8520 is most appropriate for the Veteran's service-connected radiculopathy of the left lower extremity.

Under Diagnostic Code 8520, a maximum schedular rating of 80 percent is awarded for complete paralysis of the sciatic nerve. With complete paralysis, the foot dangles and drops, there is no active movement possible of muscles below the knee, and flexion of the knee is weakened or (very rarely) lost. When there is incomplete paralysis, a 60 percent rating is in order for severe disability with marked muscular atrophy. Moderately severe incomplete paralysis warrants a 40 percent evaluation, and moderate incomplete paralysis warrants a 20 percent rating. Finally, mild incomplete paralysis warrants a 10 percent rating. See 38 C.F.R. § 4.124a, Diagnostic Code 8520.

The words "moderate" and "severe" are not defined in the VA Rating Schedule. Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just." See 38 C.F.R. § 4.6. The Board observes that "moderate" is generally defined as "of average or medium quality, amount, scope, range, etc." See Webster's New World Dictionary, Third College Edition 871. "Severe" is generally defined as "of a great degree: serious." See Webster's Ninth New Collegiate Dictionary (1990) 1078.

The term "incomplete paralysis," with peripheral nerve injuries, indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to the partial regeneration. When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree. See 38 C.F.R. § 4.124a, Diagnostic Codes 8510-8730.

Initially, the Board notes that a higher 80 percent rating is not warranted under Diagnostic Code 8520 for his service-connected radiculopathy of the left lower extremity because there is no evidence of complete paralysis of the foot, nor has the Veteran so contended.

Accordingly, the Board's analysis of this claim will depend upon whether the Veteran's radiculopathy of the left lower extremity may be characterized as moderately severe or severe. For the reasons stated below, the Board finds that the criteria for an increased disability rating under Diagnostic Code 8520 have been met.

On VA examination in October 2006, the Veteran complained of radiculopathy of the left lower extremity, including weakness and pain. On examination, muscle strength was 4 in the left leg, and there was general weakness in the left lower extremity to resistive range of motion of the leg without loss of tone or atrophy.  The nerves affected were the sciatic and peroneal. Reflexes of the lower extremities were 2+ bilaterally at the knees, 1+ in the left ankle, and 2+ in the right ankle. Babinski reflex was normal bilaterally. There was no muscle atrophy, no abnormal muscle tone or bulk, and no abnormal movements. No joints were affected by the nerve disorder. Gait was antalgic. The diagnosis was failed back syndrome with left lower extremity radiculopathy. The problem associated with the diagnosis was peripheral neuropathy. There was neuralgia, but no paralysis or neuritis.  

On VA examination in May 2008, the Veteran reported left lower extremity symptoms from the left buttock, to the left hip, thigh and calf. He reported paresthesias, dysesthesias and pain. On examination, reflexes were 2+ throughout the left lower extremity, there was no muscle atrophy, no abnormal muscle tone or bulk, and no abnormal movements. No joints were affected by the nerve disorder. Gait was antalgic. The diagnosis was radiculopathy of the left lower extremity. There was neuritis and neuralgia, but no paralysis.

A February 7, 2011 pain clinic consult reflects that the Veteran complained of burning low back pain radiating to thigh dysesthesias, left greater than right.  He reported burning in the left and right thighs. He denied perineal numbness or bilateral lower extremity weakness. On examination, sensation of the lower extremities was grossly normal. On provocative testing, Lasegue's and slump tests were positive bilaterally and elicited low back pain. Facet loading was positive on the left and negative on the right. Beatty's maneuver (piriformis) was positive on the left and negative on the right. Patrick's/Fabere test was negative. The pertinent diagnostic assessment was lower extremity radicular pain. 

A September 2011 VA neurosurgery admission history and physical reflects that strength was 5/5 (full) in the right lower extremity, and 4/5 in the left lower extremity. There was normal sensation to light touch, pinprick to bilateral upper and lower extremities. Reflexes were 2+ throughout. There was normal resting tone and bulk. The diagnostic assessment was low back pain and radicular symptoms left greater than right for many years. 

A November 2011 VA pain treatment note reflects that the Veteran had implantation by neurosurgery with activation of SCS.  He reported pain located in the low back radiating to the buttock and lateral leg to ankle on right and left legs with some weakness. The diagnostic assessments were chronic low back and leg pain, PLL syndrome, lumbar radiculitis, and status post implantation of permanent SCS.  

On VA spine examination in March 2015, muscle strength was 5/5 throughout.  There was no muscle atrophy. Deep tendon reflexes were 2+ at the bilateral knees and 1+ at the bilateral ankles. Sensory examination was normal in the bilateral thighs (L2) and thigh/knee (L3-4). Sensory examination was normal in the right lower leg/ankle and foot, and decreased in the left lower leg/ankle (L4/L5/S1) and foot (L5). Straight leg raising tests were positive bilaterally. The examiner opined that there was severe radiculopathy in the left and right lower extremities.  

On VA nerves examination in March 2015, the examiner indicated that the Veteran had left lower extremity radiculopathy, and his gait was abnormal and antalgic. He used a cane. He leaned forward 10 degrees while ambulating and standing. The examiner opined that there was moderately severe incomplete paralysis of the left lower extremity, and mild incomplete paralysis of the external popliteal (common peroneal) nerve.  The other nerves of the left lower extremity were listed as normal. Muscle strength was 5/5 throughout the left lower extremity, and there was no muscle atrophy. Sensory examination was normal in the thigh and knee, but decreased in the left lower leg, ankle and foot. There was loss of hair from the pre-tibial area to the toes.  The examiner stated that left lower leg functioning was not so diminished that amputation with prosthesis would equally serve the Veteran. The examiner opined that the Veteran's neuropathy impacted his ability to work.

Although the competent evidence has been somewhat conflicting, the Board resolves reasonable doubt in his favor, and finds that a higher 40 percent rating is warranted for service-connected radiculopathy of the left lower extremity throughout the rating period on appeal. 38 U.S.C.A. § 4.124a, Diagnostic Code 8520. The weight of the evidence demonstrates that the symptomatology associated with the Veteran's radiculopathy of the left lower extremity is characterized by pain, numbness, and weakness, with some sensory impairment, which approximates moderately severe incomplete paralysis. 

The Board finds that an even higher 60 percent rating is not warranted under this Diagnostic Code.  Despite the description of this radiculopathy as "severe" by the March 2015 VA spine examiner, the Board finds the weight of the evidence, including all of the other VA examination reports including in March and April 2015, do not demonstrate that his service-connected radiculopathy of the left lower extremity is severe under Diagnostic Code 8520, as marked muscular atrophy of the lower extremity is not shown. There is no evidence of muscle wasting or atrophy, or tremors in the left lower extremity. 

In sum, an increased 40 percent disability rating is warranted for the service-connected radiculopathy of the left lower extremity under Diagnostic Code 8520, throughout the rating period on appeal.


TDIU 

The Veteran contends that he is unable to maintain substantially gainful employment due to his service-connected disabilities.

As noted above, a request for a TDIU, whether expressly raised by a claimant or reasonably raised by the record, is an attempt to obtain an appropriate rating for disability or disabilities, and is part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447 (2009); see also Roberson v. Principi, 251 F. 3d 1378, 1384 (Fed. Cir. 2001). The Veteran's TDIU claim is part of his August 2006 claim for increased ratings. 

During the pendency of this appeal, in an unappealed June 2007 rating decision, the RO denied entitlement to a TDIU.

VA will grant a TDIU when the schedular rating is less than total and the evidence shows that a Veteran is precluded, by reason of service-connected disabilities, from obtaining and maintaining any form of gainful employment consistent with his education and occupational experience. 38 C.F.R. §§ 3.340, 3.341, 4.16. TDIU benefits may be granted when it is established that the service-connected disabilities, standing alone, prevent the retaining of gainful employment. If there is only one such disability, it must be rated at least 60 percent disabling to qualify for TDIU benefits; if there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more. 38 C.F.R. §  4.16 (a). However, even where these percentage requirements are not met, he can show entitlement to a TDIU on an extraschedular basis under the alternative special provisions of 38 C.F.R. §  4.16 (b) if he was unemployable on account of his service-connected disabilities.

In determining whether an appellant is entitled to a TDIU, neither the appellant's nonservice-connected disabilities nor advancing age may be considered. 38 C.F.R. §§ 3.341 (a), 4.19. Factors to be considered are the Veteran's education, employment history, and vocational attainment. See Ferraro v. Derwinski, 1 Vet. App. 326, 332 (1991).

To receive a TDIU, the Veteran's service-connected disabilities, alone, must be sufficiently severe to cause unemployability. Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993). The Court clarified in Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993), that the disability rating, itself, is recognition that industrial capabilities are impaired. Indeed, according to 38 C.F.R. § 4.1 , the degrees of disability specified in the Rating Schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability. So above and beyond this, the record must reflect some factor that takes a particular case outside the norm in order for a claim for individual unemployability benefits to prevail. As the Court further explained in Van Hoose, the mere fact that a Veteran is unemployed or has difficulty obtaining employment is not enough. The question is whether he is capable of performing the physical and mental acts required by employment, not whether he can find employment.

A claim for TDIU is based on an acknowledgment that even though a rating less than 100 percent under the rating schedule may be correct, objectively, there are subjective factors that may permit assigning a 100 percent rating to a particular veteran under particular facts, notwithstanding the putative correctness of the objective rating. Parker v. Brown, 7 Vet. App. 116, 118 (1994).

As a result of the instant Board decision, the Veteran's service-connected disabilities are depressive disorder with pain disorder (rated 70 percent disabling from August 18, 2011), a lumbar spine disability (rated 40 percent disabling), cardiomyopathy (rated 30 percent disabling from January 27, 2012), radiculopathy of the left lower extremity (rated 40 percent disabling), radiculopathy of the right lower extremity (rated 20 percent disabling from February 7, 2011), hypertension (rated 10 percent disabling), and ED (rated non-compensable). During the period from October 12, 2011 to January 1, 2012, the Veteran had a 100 percent schedular rating for his service-connected lumbar spine disability.  

As a result of the instant decision, prior to February 7, 2011, his combined service-connected disability rating was 70 percent. 38 C.F.R. § 4.25. Subsequently, and prior to August 18, 2011, his combined rating was even higher. 38 C.F.R. §§ 4.25, 4.26. Thus, he met the schedular criteria for a TDIU as listed in 38 C.F.R. § 4.16(a) throughout the period prior to August 18, 2011, the effective date of service connection and a 70 percent rating for depressive disorder. From August 18, 2011 to October 12, 2011, and from January 1, 2012 to January 27, 2012, his combined schedular disability rating was 90 percent.  Since January 27, 2012, his combined service-connected schedular disability rating is 100 percent.

The Court has held that the receipt of a 100 percent schedular rating for a service-connected disability does not necessarily render moot any pending claim for a TDIU. In Bradley v. Peake, the Court indicated that a schedular 100 percent rating for a single disability or for a combination of disabilities did not necessarily render moot a claim for a TDIU, because the grant of a TDIU could result in eligibility for special monthly compensation (SMC) under 38 U.S.C.A. § 1114 (s). 22 Vet. App. at 294. The Court subsequently declared that if a veteran were awarded a TDIU rating based on multiple underlying disabilities and then later received a schedular disability rating for a single, separate disability that would, by itself, create the basis for an award of a TDIU, the order of the awards would not be relevant to the inquiry as to whether any of the disabilities alone would render the Veteran unemployable and thus entitled to a TDIU rating based on that condition alone. Buie v. Shinseki, 24 Vet. App. at 250.  

Whether a service-connected disability or disabilities render a Veteran unemployable is a legal determination for adjudicators to make rather than a medical question to be answered by health care professionals. See Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013) ("[A]pplicable regulations place responsibility for the ultimate TDIU determination on the VA, not a medical examiner").

A layperson is competent to testify in regard to the onset and continuity of symptomatology. Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  However, once evidence is determined to be competent, the Board must determine whether such evidence is also credible. See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness. Caluza v. Brown, 7 Vet. App. 498, 511 (1995). The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence. Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). The Board may not ignore a veteran's testimony simply because he or she is an interested party and stands to gain monetary benefits; personal interest may, however, affect the credibility of the evidence. Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).

The Board finds that the evidence of record demonstrates that the Veteran has significant non-service-connected disabilities in addition to his service-connected disabilities, which affect his ability to work, to include sarcoidosis and sleep apnea.

SSA records show that the Veteran filed for SSA disability benefits in May 1998. In August 1999, SSA determined that the Veteran was disabled since March 1998 due to a primary diagnosis of sarcoidosis with pulmonary involvement, and a secondary diagnosis of sleep apnea.  

By a letter dated in April 1998, a private physician, K.T.C., MD, indicated that the Veteran had sarcoidosis with systemic involvement, as well as skin, nasal and lung involvement. By a letter dated in May 1998, a private physician assistant stated that the Veteran had recently been diagnosed with "sarcardosis, which is a chronic disease without known cure", and also had hypertension and recently underwent cardiac catheterization.  He stated that Dr. K.C. felt that the Veteran was disabled for 6-8 months due to the "sarcardosis."  He had fatigue, chest pain, hypertension, and shortness of breath.

In a December 1998 letter, the Veteran's employer determined that the Veteran was found to be totally disabled and an application for disability retirement was enclosed.

In a July 1999 letter, the Veteran stated that he was unable to work due to a lung disorder, sarcoidosis, a back disability, and hypertension.

In an October 1999 VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability), the Veteran reported that he became too disabled to work in September 1998, due to his service-connected back disability and hypertension. He claimed that he last worked full-time in March 1998 and left his last job due to his disability. He stated that he had completed high school, and previously worked at the post office as a mail carrier from May 1985 to December 1998.

SSA records show that in June 2002, the Veteran informed SSA that he received disability benefits for spine surgery and sarcoidosis. By a letter dated in May 2000, J.J.P., MD, stated that the Veteran had stage 4 sarcoidosis, epistaxis secondary to sarcoidosis and chronic obstructive pulmonary disease (COPD), and complained of generalized weakness, cough, and face lesions, as well as chronic back pain. In September 2000, he noted that the Veteran had sarcoidosis, hypertension, and severe peripheral and skin changes due to sarcoidosis.  Blood pressure was 144/110. The physician recommended that the Veteran double his dosage of hypertension medication. In September 2000 he diagnosed new onset diabetes. In January 2002, he noted that the Veteran reported that he recently injured his back in a fall, and complained of low back weakness and occasional urinary incontinence. On examination, there was no neurological deficit.  Further studies were planned. In May 2002, the diagnoses were diabetes, history of hyperlipidemia, hypertension and sarcoidosis. He was on prednisone chronically for sarcoidosis. In June 2002 Dr. P. indicated that the Veteran's hypertension was poorly controlled due to noncompliance.

In February 2000, VA's Vocational Rehabilitation (VR) office determined that the Veteran was medically infeasible for VR services. It was determined that the Veteran's service-connected disabilities of residuals of lumbar diskectomy and hypertension with a combined rating of 50 percent presented limitations of no lifting or carrying over 10 pounds, no protracted standing or walking, and required a low-stress work venue. His service-connected disabilities materially contributed in substantial part to the limitations described above, he had not overcome his impairments as he had not worked in a long time. He had an employment handicap as he had not overcome his impairments through current, stable and continuing employment that was medically suitable. He had a serious employment handicap, and had a serious orthopedic condition which required frequent and complex medical care. He had several failed back surgeries.  He also had limited education with a lack of transferable skills.

In a February 2007 VA Form 21-8940, the Veteran reported that he became too disabled to work in August 1998, due to his service-connected back disability and hypertension.  He claimed that he last worked full-time in August 1998 and left his last job due to his disability.  He stated that he had completed high school, and previously worked at the post office.

On VA mental disorders examination in January 2012, the examiner diagnosed depressive disorder, not otherwise specified (NOS), and pain disorder associated with both psychological factors and a general medical condition. The examiner opined that this disorder was manifested by occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood.

At his January 2012 Board hearing, the Veteran testified that his SSA disability benefits were awarded based on his sarcoidosis and sleep apnea, but that currently his back alone made him unable to work. He said he had not worked since 1997 or 1998, he was not able to do much around the house, and he had to pay someone to perform household chores because of limitations due to his back and legs.

By a statement dated in September 2012, the Veteran asserted that due to constant pain from his disabilities, he was unable to perform his duties as a letter carrier or to perform other similar jobs.

In a September 2012 VA Form 21-8940, the Veteran reported that he became too disabled to work in August 1998, due to his service-connected back disability, hypertension and neuropathy. He claimed that he last worked full-time in August 1998 and left his last job due to his disability. He stated that he had completed high school, and previously worked at the post office as a letter carrier from January 1987 to August 1998.

By a statement dated in February 2014, the Veteran reiterated his assertions, and added that he had debilitating back pain and radiating pain to his legs, problems walking, hypertension, a heart disorder, and depression.

In June 2015, the Veteran's former employer, the U.S. Postal Service indicated that the Veteran was employed there as a letter carrier from June 1985 to May 25, 1998, and was receiving disability retirement benefits. The employer indicated that the Veteran's employment ended because he was unable to perform his duties.

During the period prior to October 12, 2011, and based on this collective body of evidence that has been discussed, the Board observes that the weight of the evidence is about in equipoise as to whether the Veteran could perform work that is substantially gainful employment. There is credible evidence to support the proposition that his service-connected disabilities prevented him from working at a gainful job on a sustained basis during this period. 

The Board finds that prior to October 12, 2011, the weight of the evidence suggests that the Veteran's service-connected disabilities, especially in combination, are of a nature and severity as to preclude him from engaging in the type of work for which he is qualified by reason of past education, work experience and training. The record shows that he was and is unemployed, and that his service-connected disabilities include both physical and mental limitations, and play a major role in his inability to obtain and maintain employment that could be considered substantially gainful, in that they affect his ability to perform this level of work on a consistent basis. Thus, with application of the benefit-of-the-doubt rule (38 U.S.C.A. § 5107 (b); 38 C.F.R. § 4.3), the Board finds that the criteria for a TDIU are met prior to October 12, 2011 under 38 C.F.R. § 4.16 (a).

During the period from October 12, 2011, the Veteran is already in receipt of a schedular 100 percent rating for his service-connected disabilities, plus special monthly compensation. A TDIU may not be assigned during this period. It is not shown that the Veteran has a single, separate disability that would, by itself, create the basis for an award of a TDIU.  Although VA has a duty to maximize a claimant's benefits, the Veteran was already in receipt of the maximum benefits available during this period. Thus, a claim for TDIU due to service-connected disabilities during that period is moot. See 38 C.F.R. § 4.16(a); Buie v. Shinseki, 24 Vet. App. 242, 250 (2011); Bradley v. Peake, 22 Vet. App. 280, 294 (2008).


ORDER

An increased rating in excess of 10 percent for hypertension is denied.

An increased rating in excess of 40 percent for a lumbar spine disability is denied.

A separate 20 percent rating for radiculopathy of the right lower extremity is granted from February 7, 2011, subject to the statutes and regulations governing the payment of VA compensation.

Throughout the rating period on appeal, a higher 40 percent rating is granted for service-connected radiculopathy of the left lower extremity, subject to the statutes and regulations governing the payment of VA compensation.

The claim for a TDIU is granted during the period prior to October 12, 2011, subject to the statutes and regulations governing the payment of VA compensation.



______________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


